Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on October 30, 2019 and August 9, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on October 30, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hepp (U.S. Patent No. 5,400,298, hereon Hepp). 
In reference to claim 1: Hepp discloses a master data acquisition system (DAQ) (see Hepp, Fig. 3, DAU’S and there is a combiner or a repeater) comprising: 
Hepp, column 7, lines 44-50); and 
a controller communicatively coupled with each of the plurality of DAQs, wherein the controller receives data from each of the plurality of DAQs (see Hepp, column 7, line 56 to column 8, line 19), the data for each of the plurality of DAQs including the sensed sync signal, wherein the controller synchronizes the data from each of the plurality of DAQs by aligning the sensed sync signal for each of the plurality of DAQs (see Hepp, column 7, line 57 to column 8, line 19). 
With regard to claim 2: Hepp further discloses that the sync signal is an acoustic signal (see Hepp, column 7, lines 44-68).  
With regard to claim 3: Hepp further discloses that the acoustic signal includes at least one of the following: an acoustic pulse, an ultrasound signal, and/or a pressure wave (see Hepp, column 4, lines 67-68, pressure wave, acoustic pulse or data)  
With regard to claim 4: Hepp further discloses that each of the plurality of DAQs is connected to a transmission line, wherein the trigger emits the sync signal within the transmission line (see Hepp, Fig. 3, DAU’s with the repeater)
With regard to claim 5: Hepp further discloses that the transmission line is substantially homogenous, wherein the transmission line includes at least one of the following: fluid, rock, metal, and/or concrete (see Hepp, column 3, lines 64-67, deep water is the fluid medium).    
With regard to claim 6: Hepp further discloses that the synchronization of the data by the controller includes shifting the data from each of the plurality of DAQs, trimming the data, and combining the data (see Hepp, column 7, line 44 to column 8, 
With regard to claim 7: Hepp further discloses that each of the plurality of DAQs includes one or more sensors communicatively coupled with one another (see Hepp, column 7, line 65 to column 8, line 5, hydrophones include sensor and these sensors work in concert).  
With regard to claim 8: Hepp further discloses that the trigger emits the sync signal periodically because the system works with a timer (see Hepp, column 7, lines 47-50). 
In reference to claim 9: see claim 1 above. 
With regard to claims 10-15: see claims 2-7 above. 
With regard to claim 16: Hepp further discloses that the one or more sensors measure parameters of at least one of the following: a formation, a wellbore, a conduit disposed in wellbore, and or pipeline (see Hepp, column 7, lines 44-56). 
With regard to claim 17: see claim 8. 
In reference to claim 18: see claim 1 above. 
With regard to claim 19: see claim 6 above. 
With regard to claim 20: see claim 16 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gardner et al
Morris et al. (U.S. Patent No. 10,677,946) discloses seismic survey with optical communication links. 
Amundsen et al. (U.S. Patent No. 11,269,093) discloses method and system for generating geophysical data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ELIAS DESTA/
Primary Examiner, Art Unit 2857